DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

DRAWINGS
The drawing(s) filed on December 27, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–8 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on December 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kawaguchi (US-2017/0185356 and JP-2017–117195) teaches The non-transitory computer readable storage medium is provided with program instructions for an information processing apparatus that is provided with a processor. The information processing apparatus is configured to acquire device identification information to identify a selected device. The image data identification information is acquired to identify image data. The print workflow is provided with a verification screen in the display (120) to confirm whether to execute the print process. Kawaguchi is pertinent to (or related to) feature(s) in claim(s) at least 1  and 8 as discussed in the body of the rejection below.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections 
Claim(s) 8 is/are objected to for minor informalities. 
Claim 8 in part recites 
“wherein the information processing device is is configured to connect to one or more image processing devices through the communication interface”. 
Please delete the repeated word (is). Appropriate correction is required.
Please include a semicolon (;) at the end of the following sentence. 
when one or more pieces of workflow information defining various settings and various processes with respect to the image processing devices are stored in a particular storage area accessible by the computer, the one or more pieces of workflow information being associated with device identification information identifying a target image processing device, the target image processing device being a device subjected to the various settings and the various processes;
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0185356 (published Jun. 29, 2017) (“Kawaguchi”) in view of US Patent Application Publication 2009/0213407 (published Aug. 27, 2017) (“Kamiya”)
Note that Kawaguchi was provided by Applicant in the December 27, 2021 Information Disclosure Statement (IDS).
With respect to claim 1, Kawaguchi discloses a non-transitory computer-readable recording medium for an information processing device (¶ [0091]; Fig. 1 – see at least element 10 PC, wherein computer programs performed by the computer 10, the programs can be stored on a non-transitory computer-readable storage medium …) having a communication interface (¶ [0035]; Fig. 1 – see at least element 20 Network I/F capable of communicating with an external device …), a memory (Fig. 1 – see at least element 14 storage portion …) and a computer (Fig. 1 – see at least element 12 CPU …), and is configured to connect to one or more image processing devices (Fig. 1 – see at least element 32, 34 and 36 one or more image processing device (i.e. printer and MFP) …) through the communication interface (¶ [0035]; Fig. 1 – wherein the PC 10 can perform data communication to the printer 32, the printer 34 and the MFP 36 through the network I/F 20. …), the recording medium containing computer-executable instructions which cause, when executed by the computer (¶ [0091]; Fig. 1 – see at least element 10 PC, wherein computer programs performed by the computer 10, the programs can be stored on a non-transitory computer-readable storage medium …), the information processing device (Fig. 1 – element 10 PC …) to perform: 
selecting an image processing device of the one or more image processing devices (¶ [0039]; Fig. 2 – see at least element 106, wherein the device selection button 106 is an operation button for selecting a device at which various processing such as printing process can be performed. When the device selection button 106 is operated, the control program 24 searches at least one of the devices connected to the PC 10, i.e., one of the printers 32, 34 and the MFP 36, and shows a section screen (not shown) on the display 16 for selecting one of the devices …); and 
when one or more pieces of workflow information defining various settings and various processes with respect to the image processing devices are stored in a particular storage area accessible by the computer (¶¶ [0040–0042]; wherein the device ID and the process executable in the device are linked and stored in the storage 26 with respect to each of the devices connected to the PC 10. For example, when the MFP 36 is selected on the selection screen, the printing process and the scanning process linked with the device ID of the MFP 36, which are stored in the storage 26 are specified, so that an icon 102 for printing process and an icon 104 for the scanning process are displayed on the second top screen 110 as illustrated in FIG. 3. Further, a workflow creation button 105, a device image 114, and a device changing button 5 are displayed on the second top screen 110. The device image 114 is a combination of an external view and an illustration of the selected device, i.e., the MFP 36 and a product name of the MFP 36. Alternatively, the device image 114 can be one of the external view and the product name of the selected device. In this way, the second top screen 110 displays the operation icon such as the print processing icon 102 and the scan processing icon 104 which correspond to processing executable in the MFP 36 identified by the device image 114. The printing process or the scanning process can be executed in the MFP 36 in response to the operation on the operation icon …), the one or more pieces of workflow information being associated with device identification information identifying a target image processing device (¶ [0056]; wherein the device ID of the selected device and the shortcut data (as an example of print processing execution data) are stored as the workflow data in the storage 26 in correlation with each other. Incidentally, the shortcut data is data for confirming whether the check box 186 is checked. If the check box 186 is checked the shortcut data is set to ON, and if the check box 186 is not checked the shortcut data is set to OFF. The workflow data is created in accordance with the above procedure, and is stored in the storage 26 …), the target image processing device being a device subjected to the various settings and the various processes (¶ [0042]; when the printer 32 or 34 is selected as the selected device, the print processing icon 102, the device image (not shown) of one of the printers 32 and 34, and the workflow creation button 105 are displayed on the second top screen 110 …): 
reading workflow information associated with the device identification information identifying the target image processing device which is different from the image processing device selected in the selecting (¶¶ [0040 and 0042]; wherein when the printer 32 or 34 is selected as the selected device, the print processing icon 102, the device image (not shown) of one of the printers 32 and 34, and the workflow creation button 105 are displayed on the second top screen 110 […] when the MFP 36 is selected on the selection screen, the printing process and the scanning process linked with the device ID of the MFP 36, which are stored in the storage 26 are specified, so that an icon 102 for printing process and an icon 104 for the scanning process are displayed on the second top screen 110 as illustrated in FIG. 3 …).
However, Kawaguchi fails to explicitly disclose importing the read workflow information in a workflow information storage area of the memory.
Kamiya, working in the same field of endeavor, recognizes this problem and teaches importing the read workflow information in a workflow information storage area of the memory (¶¶ [0066, 0077 and 0100]; wherein the multi-function peripheral 101 receives a workflow import request from the client PC 102. It is assumed that a file (for example, import request data 1001 as shown in FIG. 10) configured only from display data of a workflow that the user wishes to import is attached to the data transmitted from the client PC 102. Although not shown, in the display data, a list of functions used, information on hardware options used, and the like are also stored. Although communication via SOAP message using the HTTP protocol is assumed in this embodiment, the communication means is not limited thereto […] In step S906, the workflow acquiring unit 460 of the multi-function peripheral 101 acquires import data (for example, transmission/receiving data as shown in FIG. 6) from the client PC 102. When the acquisition of the workflow is completed, in step S907, the existing workflow list is updated based on the acquired workflow. When the inexecutable workflow has not been deleted in the processing of step S911, the existing workflow list is updated based on the contents of the temporary workflow created in step S902 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawaguchi to import the read workflow information in a workflow information storage area of the memory as taught by Kamiya since doing so would have predictably and advantageously eliminates inexecutable workflows from the import target, thus achieving efficient import of workflows even when the capacity of the storage region is insufficient. The apparatus executes the work-flows when the workflows are in an executable state by utilizing data evacuated externally without re-registering the workflow, thus increasing convenience for users (see at least Kamiya, ¶ [0012 and 0013]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, Kawaguchi discloses an information processing device (¶ [0091]; Fig. 1 – see at least element 10 PC …), comprising: a communication interface (¶ [0035]; Fig. 1 – see at least element 20 Network I/F capable of communicating with an external device …); 
a memory (Fig. 1 – see at least element 14 storage portion …); and 
a controller having hardware (Fig. 1 – see at least element 12 CPU …), 
wherein the information processing device is is configured to connect to one or more image processing devices through the communication interface (¶ [0035]; Fig. 1 – wherein the PC 10 can perform data communication to the printer 32, the printer 34 and the MFP 36 through the network I/F 20. …), 
wherein the controller is configured to perform (Fig. 1 – see at least element 12 CPU …): 
selecting an image processing device of the one or more image processing devices (¶ [0039]; Fig. 2 – see at least element 106, wherein the device selection button 106 is an operation button for selecting a device at which various processing such as printing process can be performed. When the device selection button 106 is operated, the control program 24 searches at least one of the devices connected to the PC 10, i.e., one of the printers 32, 34 and the MFP 36, and shows a section screen (not shown) on the display 16 for selecting one of the devices …); and 
when one or more pieces of workflow information defining various settings and various processes with respect to the image processing devices are stored in a particular storage area accessible by the computer (¶¶ [0040–0042]; wherein the device ID and the process executable in the device are linked and stored in the storage 26 with respect to each of the devices connected to the PC 10. For example, when the MFP 36 is selected on the selection screen, the printing process and the scanning process linked with the device ID of the MFP 36, which are stored in the storage 26 are specified, so that an icon 102 for printing process and an icon 104 for the scanning process are displayed on the second top screen 110 as illustrated in FIG. 3. Further, a workflow creation button 105, a device image 114, and a device changing button 5 are displayed on the second top screen 110. The device image 114 is a combination of an external view and an illustration of the selected device, i.e., the MFP 36 and a product name of the MFP 36. Alternatively, the device image 114 can be one of the external view and the product name of the selected device. In this way, the second top screen 110 displays the operation icon such as the print processing icon 102 and the scan processing icon 104 which correspond to processing executable in the MFP 36 identified by the device image 114. The printing process or the scanning process can be executed in the MFP 36 in response to the operation on the operation icon …), the one or more pieces of workflow information being associated with device identification information identifying a target image processing device (¶ [0056]; wherein the device ID of the selected device and the shortcut data (as an example of print processing execution data) are stored as the workflow data in the storage 26 in correlation with each other. Incidentally, the shortcut data is data for confirming whether the check box 186 is checked. If the check box 186 is checked the shortcut data is set to ON, and if the check box 186 is not checked the shortcut data is set to OFF. The workflow data is created in accordance with the above procedure, and is stored in the storage 26 …), the target image processing device being a device subjected to the various settings and the various processes (¶ [0042]; when the printer 32 or 34 is selected as the selected device, the print processing icon 102, the device image (not shown) of one of the printers 32 and 34, and the workflow creation button 105 are displayed on the second top screen 110 …)
reading workflow information associated with the device identification information identifying the target image processing device which is different from the image processing device selected in the selecting (¶¶ [0040 and 0042]; wherein when the printer 32 or 34 is selected as the selected device, the print processing icon 102, the device image (not shown) of one of the printers 32 and 34, and the workflow creation button 105 are displayed on the second top screen 110 […] when the MFP 36 is selected on the selection screen, the printing process and the scanning process linked with the device ID of the MFP 36, which are stored in the storage 26 are specified, so that an icon 102 for printing process and an icon 104 for the scanning process are displayed on the second top screen 110 as illustrated in FIG. 3 …).
However, Kawaguchi fails to explicitly disclose importing the read workflow information in a workflow information storage area of the memory.
Kamiya, working in the same field of endeavor, recognizes this problem and teaches importing the read workflow information in a workflow information storage area of the memory (¶¶ [0066, 0077 and 0100]; wherein the multi-function peripheral 101 receives a workflow import request from the client PC 102. It is assumed that a file (for example, import request data 1001 as shown in FIG. 10) configured only from display data of a workflow that the user wishes to import is attached to the data transmitted from the client PC 102. Although not shown, in the display data, a list of functions used, information on hardware options used, and the like are also stored. Although communication via SOAP message using the HTTP protocol is assumed in this embodiment, the communication means is not limited thereto […] In step S906, the workflow acquiring unit 460 of the multi-function peripheral 101 acquires import data (for example, transmission/receiving data as shown in FIG. 6) from the client PC 102. When the acquisition of the workflow is completed, in step S907, the existing workflow list is updated based on the acquired workflow. When the inexecutable workflow has not been deleted in the processing of step S911, the existing workflow list is updated based on the contents of the temporary workflow created in step S902 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawaguchi to import the read workflow information in a workflow information storage area of the memory as taught by Kamiya since doing so would have predictably and advantageously eliminates inexecutable workflows from the import target, thus achieving efficient import of workflows even when the capacity of the storage region is insufficient. The apparatus executes the work-flows when the workflows are in an executable state by utilizing data evacuated externally without re-registering the workflow, thus increasing convenience for users (see at least Kamiya, ¶ [0012 and 0013]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1 and 8 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 2–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2–7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“when executed by the computer, the information processing device to further perform: when the workflow information is imported in the importing, determining whether there is a value that cannot be set to the selected image processing device among values of setting items to be set by the workflow information; and when it is determined, in the determining, that there is a value that cannot be set to the selected image processing device among the values of the setting items to be set by the workflow information, changing the value that cannot be set to the selected image processing device to a settable value, and wherein, in a case where the workflow information is imported, when it is determined in the determining that there is a value that cannot be set to the selected image processing device among the values of the setting items to be set by the workflow information, changing the value that cannot be set to the selected image processing device to the settable value in the changing and importing the workflow information in the importing.”
In regard to claims 3–5, claims 3–5 depend on objected claim 2. Therefore, by virtue of their dependency, claims 3–5 are also indicated as objected subject matter.
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein import prohibition instruction information can be included in the workflow information, the import prohibition instruction information being information instructing prohibition of importing the workflow information to an image processing device different from the target image processing device identified by the device identification information, and wherein, in a case where the workflow information is imported, when the import prohibition instruction information is included in the workflow information, the workflow information is not imported in the importing.”
In regard to claim 7, claim 7 depend on objected claim 6. Therefore, by virtue of their dependency, claim 7 is also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Yanagawa (2017/0289383)
Describes a non-transitory computer readable storage medium for executing a workflow by a terminal device (claimed) i.e. personal computer (PC). The medium enables creating a screen based on capability information acquired from selected device and allowing a user to set scanning conditions or printing conditions within range of capabilities specified in selected device's capability information. The medium enables using the terminal device to execute a workflow without creating workflow data, thus improving user convenience.
Sato (2022/0215503)
Describes an information processing device, when one or more pieces of workflow information defining settings and processes for the image processing device are stored in a particular storage area accessible by a computer and when workflow information satisfying a particular condition is included among the one or more pieces of workflow information stored in the particular storage area, performs reading the workflow information satisfying the particular condition from the particular storage area, and importing the read workflow information in a workflow information storage area in the memory.
Kawaguchi et al. (2020/0374408)
Describes a non-transitory computer-readable storage medium stores an application program for creating a workflow including processing for at least one image data. The application program includes instructions readable by a computer of an information processing apparatus. The instructions, when executed by the computer, cause the information processing apparatus to: perform a search for devices connected to the information processing apparatus; receive a setting of processing of a workflow through an operation interface of the information processing apparatus; perform extraction of, from among the devices found by the search, devices capable of performing the processing of the workflow with the received setting; receive, through the operation interface, selection of a device to perform the processing of the workflow from among the devices extracted by the extraction; and create the workflow including the selected device and the received setting of the processing of the workflow.

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672